 



Exhibit 10.1
SEVERANCE AND RELEASE AGREEMENT
     This Severance and Release Agreement (the “Agreement”) by and between MTI
Technology Corporation (“MTI” or “the Company”) and Richard Ruskin (“Ruskin”)
documents the terms and conditions of Ruskin’s termination from the Company, and
is effective September 30, 2006, (the “Effective Date”).
Recitals
     On or about September 22, 2003, Ruskin commenced employment with MTI.
Ruskin was formerly the Company’s Executive Vice President of US Sales and
Marketing.
     MTI terminated Ruskin’s employment effective on September 30, 2006 (the
“Termination Date”). MTI does not have a uniform policy or practice of granting
particular severance benefits to its employees or executives. However, in
accordance with the terms set forth under the offer letter between MTI and
Ruskin, MTI agrees to pay Ruskin those severance benefits described in the
paragraphs that follow in exchange for Ruskin’s release of all claims against
the Company and performance of his other obligations hereunder. Ruskin accepted
this offer.
     NOW, THEREFORE, in consideration of the recitals listed above, and the
mutual promises contained in this Agreement, Ruskin and the Company agree,
covenant, and represent as follows:
Agreement
1. Termination of Employment and Severance Payment
     In consideration of the covenants and promises in this Agreement, and for
the good and valuable consideration, the sufficiency of which are hereby
acknowledged, the Parties agree as follows:
          a. Within a reasonable period after the Effective Date of the
Agreement, and subject to the condition that seven days have passed and Ruskin
has not revoked this Agreement pursuant to Paragraph 3(b), MTI shall pay
Ruskin’s in the total gross amount of $154,500.00 (six months base salary, six
months draw, and six months auto allowance) minus all applicable taxes, social
security, and other government required deductions (the “Severance Payment”).
The Severance Payment shall be paid in eleven equal payments in the gross amount
of $14,045.46, beginning on MTI’s first scheduled payroll date following
October 1, 2006 and concluding with the payment on March 2, 2007.
Notwithstanding any provision herein to the contrary, in no event will the
Severance Payment be paid to Ruskin later than two and one-half (21/2) months
following January 1, 2007.

 



--------------------------------------------------------------------------------



 



          b. Ruskin acknowledges that, as of Employment Termination Date, he may
be eligible to obtain continuing coverage under MTI’s group medical, vision and
dental plans pursuant to the provisions of the Consolidated Omnibus
Reconciliation Act and its implementing regulations (“COBRA”). MTI agrees that
for a six month period beginning on October 1, 2006, MTI will pay the monthly
premium for any COBRA continuation coverage that Ruskin elects to obtain. In no
event shall MTI be liable for, or be required to pay premiums for any COBRA
continuation coverage Ruskin may elect or be eligible to obtain thereafter.
Beginning April 1, 2007, Ruskin shall be solely responsible for paying any and
all premiums and administrative fees necessary to continue such COBRA benefits.
          c. Subject to the approval of the Compensation Committee of MTI’s
Board of Directors, the parties agree that 50,000 shares of the 250,000 unvested
shares of Restricted Stock awarded to Ruskin on June 21, 2006, under the
Company’s 2001 Stock Incentive Plan, as amended (the “2001 Plan”), shall vest
and released on June 21, 2007 and the remaining 200,000 unvested shares shall be
forfeited, cancelled and become null and void on the Termination Date.
               All vested Stock Options granted to Ruskin under the 2001 Plan
are fully exercisable until the date 90 days after the Termination Date and all
unvested Stock Options shall be cancelled on the date of Termination.
          d. Ruskin agrees that from the Termination Date to and including
June 30, 2007, he will be available to consult with MTI as needed by MTI (the
“Consulting Period) in accordance with the Consulting Agreement attached to this
Agreement as Exhibit “A.” Ruskin further agrees, covenants and represents that
during the Consulting Period and thereafter he shall cooperate in good faith
with MTI in the defense of any action that has been or will be brought against
MTI that arises out of, or relates in any way to his employment with MTI. MTI
agrees covenants and represents that it shall indemnify and hold Ruskin harmless
to the extent required by law for all that Ruskin necessarily expends or loses
in direct consequence of the discharge of his duties under this paragraph.
          e. Ruskin and MTI agree, covenant and represent that Ruskin shall not
be eligible for, or entitled to, any benefits of employment other than those
specifically identified in this Agreement.
2. General Release And Covenant Not To Sue
          a. Ruskin, for himself and his heirs, assigns, executors,
administrators, and agents, past and present (collectively, the “Ruskin
Affiliates”), hereby fully and without limitation releases, covenants not to
sue, and forever discharges MTI and its respective subsidiaries, divisions,
affiliated corporations, affiliated partnerships, parents, trustees, directors,
officers, shareholders, partners, agents, employees, representatives,
consultants, attorneys, heirs, assigns, executors and administrators,
predecessors and successors, past and present (collectively, the “MTI
Releasees”), both

2



--------------------------------------------------------------------------------



 



individually and collectively, from any and all rights, claims, demands,
liabilities, actions and causes of action whether in law or in equity, suits,
damages, losses, attorneys’ fees, costs, and expenses, of whatever nature
whatsoever, known or unknown, fixed or contingent, suspected or unsuspected
(“Claims”), that Ruskin or the Ruskin Affiliates now have, or may ever have,
against any of the MTI Releasees that arise out of, or are in any way related
to: (i) Ruskin’s employment by MTI or any of the other MTI Releasees; (ii) the
termination of Ruskin’s employment by MTI or any of the other MTI Releasees; and
(iii) any transactions, occurrences, acts or omissions by MTI or any of the
other MTI Releasees occurring prior to the Effective Date of this Agreement.
          b. Without limiting the generality of the foregoing, Ruskin
specifically and expressly releases any Claims occurring prior to the Effective
Date of this Agreement arising out of or related to violations of any federal or
state employment discrimination law, including the California Fair Employment
and Housing Act; Title VII of the Civil Rights Act of 1964; the Americans with
Disabilities Act; the Age Discrimination In Employment Act; the National Labor
Relations Act; the Equal Pay Act; the Employee Retirement Income Security Act of
1974; as well as Claims arising out of or related to violations of the
provisions of the California Labor Code; state and federal wage and hour laws;
breach of contract; fraud; misrepresentation; common counts; unfair competition;
unfair business practices; negligence; defamation; infliction of emotional
distress; invasion of privacy; assault; battery; false imprisonment; wrongful
termination; and any other state or federal law, rule, or regulation.
3. Older Workers Benefit Protection Act
          a. This Agreement is subject to the terms of the Older Workers Benefit
Protection Act of 1990 (the “OWBPA”). The OWBPA provides that an individual
cannot waive a right or claim under the Age Discrimination in Employment Act
(“ADEA”) unless the waiver is knowing and voluntary. Pursuant to the terms of
the OWBPA, Ruskin acknowledges and agrees that he has executed this Agreement
voluntarily, and with full knowledge of its consequences.
          b. In addition, Ruskin hereby acknowledges and agrees that: (a) this
Agreement has been written in a manner that is calculated to be understood, and
is understood, by him; (b) the release provisions of this Agreement apply to
rights and claims that Ruskin may have under the ADEA, including the right to
file a lawsuit against the Company for age discrimination; (c) the release
provisions of this Agreement do not apply to any rights or claims that Ruskin
may have under the ADEA that arise after the date he executes this Agreement;
(d) Ruskin has been advised in writing to consult with an attorney prior to
executing this Agreement; (e) Ruskin shall have a period of 21 days in which to
consider the terms of this Agreement prior to its execution; and (f) Ruskin
shall have a period of seven days after execution of this Agreement in which to
revoke this Agreement.

3



--------------------------------------------------------------------------------



 



     4. Release Of Unknown Claims
          Ruskin acknowledges that he is aware of and familiar with the
provisions of Section 1542 of the California Civil Code, which provides as
follows:
     “A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him or her, must have materially affected his or her
settlement with the debtor.”
Ruskin hereby waives and relinquishes all rights and benefits which he may have
under Section 1542 of the California Civil Code, or the law of any other state
or jurisdiction, or common law principle, to the same or similar effect.
     5. Representations And Warranties
          a. Ruskin represents and warrants that he has the capacity and the
authority to enter into this Agreement on his own behalf, to bind all persons
and entities claiming through him, and to release all Claims on behalf of the
Ruskin Affiliates.
          b. Ruskin represents and warrants that he has not assigned or
transferred any Claims or any interest in any Claims that he or the Ruskin
Affiliates have or may have against any of the MTI Releasees. Ruskin agrees to
defend, indemnify and hold the MTI Releasees harmless from any liability,
claims, demands, damages, expenses, and attorneys’ fees incurred as a result of
any person or entity who successfully asserts such assignment or transfer.
          c. Ruskin represents and warrants that no person, firm, or other
entity has asserted, currently asserts, or to his knowledge will assert a lien
or claim of lien with respect to the Severance Payment provided for in this
Agreement. Ruskin represents and warrants that he has the authority to enter
into this Agreement and to bind all persons and entities claiming through him.
          d. Ruskin represents that he has not suffered any work-related
injuries while employed by the Company and accordingly, he has not filed and
does not intend to file any claim for workers’ compensation benefits of any type
against the Company. Ruskin acknowledges that the Company has relied upon these
representations, and that the Company would not have entered into this Agreement
but for these representations. As a result, Ruskin agrees, covenants, and
represents that the Company may, but is not obligated to, submit this Agreement
to the Workers’ Compensation Appeals Board for approval as a full compromise and
release as to any workers’ compensation claims in the event that Ruskin files
such a claim.
     6. Confidentiality and Non-Disparagement
          a. As of the Effective Date, Ruskin agrees, covenants and represents
that the facts relating to the existence of this Agreement, the negotiations
leading to the execution of this Agreement, the terms of this Agreement, and the
amounts of the Severance Payment shall be held in confidence, and shall not be
disclosed, communicated

4



--------------------------------------------------------------------------------



 



or divulged to any person other than those who must perform tasks to effectuate
this Agreement, without first obtaining the MTI’s written consent to each
disclosure. Notwithstanding the foregoing, Ruskin may disclose the terms of this
Agreement to those persons to whom disclosure is necessary for the preparation
of tax returns and other financial reports, the obtaining of legal advice, and
to whom disclosure is ordered by a court of competent jurisdiction or otherwise
required by law.
          b. Ruskin further agrees, covenants and represents that he shall not
take any action or make any comments that actually or potentially disparage,
disrupt, damage, impair, or otherwise interfere with MTI’s business interests or
reputation.
     7. Trade Secrets
          Ruskin acknowledges that he executed a Proprietary Information
Agreement and that he shall continue to be bound by this Proprietary Information
Agreement following the termination of his employment with MTI. A copy of the
Proprietary Information Agreement is attached to this Agreement as Exhibit “B.”
     8. Non-Admission of Liability
          Ruskin agrees, covenants and represents that this Agreement shall not
be treated as an admission of liability by MTI, at any time, for any purpose,
and that this Agreement shall not be admissible in any proceeding between the
parties except a proceeding relating to a breach of its provisions after
execution, or a proceeding to obtain approval of the Agreement as a compromise
and release as provided in Paragraph 2(b) of this Agreement
     9. Non-Solicitation
          Ruskin acknowledges that, because of his responsibilities at the
Company, he helped to develop, learned of, and was exposed to the Company’s
business strategies, information on customers and clients, and other valuable
proprietary information, and that use or disclosure of such proprietary
information in breach of the Employee’s obligations to the Company would be
extremely difficult to detect or prove. Employee also acknowledges that the
Company’s relationships with its employees are valuable business assets. In
light of these facts, Ruskin agrees that he shall not, for a period of one year
following the Termination Date directly or indirectly, solicit, or induce any
executive, administrative, or other employee of the Company, or any of its
affiliates, divisions, or subsidiaries, to leave the Company’s employment.
     10. Arbitration of Disputes
          All disputes between Ruskin (and his attorneys, successors, and
assigns) and MTI (and its affiliates, shareholders, directors, officers,
employees, agents, successors, attorneys, and assigns) relating in any manner
whatsoever to Ruskin’s employment with, or the termination of his employment
from, MTI (“Arbitrable Claims”) including, without limitation, all disputes
relating to the validity, interpretation, or

5



--------------------------------------------------------------------------------



 



enforcement of this Agreement, shall be resolved exclusively by arbitration in
Orange County, California, by the Judicial Arbitration & Mediation Services,
Inc. (the “JAMS”). Such arbitration shall be conducted in accordance with the
then-existing arbitration rules of JAMS, with the cost of such arbitration to be
borne equally by the parties. The parties to this Agreement, and all who claim
thereunder, shall be (i) conclusively bound by the arbitrator’s decision or
award, which shall not be subject to appeal; and (ii) have the right to have any
decision or award rendered in accordance with this provision entered as a
judgment in a court in the State of California or any other court having
jurisdiction. The arbitrator shall have the authority to award or grant legal,
equitable, and declaratory relief. The parties hereby waive any rights they may
have to trial by jury. The Federal Arbitration Act will govern the
interpretation and enforcement of this Section pertaining to arbitration, unless
it is found inapplicable in which case California law shall control.
     11. Successors and Assigns
          This Agreement shall be binding upon and shall inure to the benefit of
the respective heirs, assigns, executors, administrators, successors,
subsidiaries, divisions and affiliated corporations and partnerships, past and
present, and trustees, directors, officers, shareholders, partners, agents and
employees, past and present, of Ruskin and MTI.
     12. Ambiguities
          This Agreement has been reviewed by the parties. The parties have had
a full opportunity to negotiate the terms and conditions of this Agreement.
Accordingly, the parties expressly waive any common-law or statutory rule of
construction that ambiguities should be construed against the drafter of this
Agreement, and agree, covenant, and represent that the language in all parts of
this Agreement shall be in all cases construed as a whole, according to its fair
meaning.
     13. Choice of Law
          This Agreement has been negotiated and executed in the State of
California and is to be performed in Orange County, California. This Agreement
shall be governed by and interpreted in accordance with the laws of the State of
California, including all matters of construction, validity, performance, and
enforcement, without regard to California’s conflict of laws rules.
     14. Integration And Modifications
          a. This Agreement, and the Proprietary Information Agreement attached
as Exhibits “A” and “B,” constitute a single, integrated written contract
expressing the entire agreement of the parties. There is no other agreement,
written or oral, express or implied, between the parties with respect to the
subject matter hereof.
          b. This Agreement may not be modified orally. This Agreement may only
be modified in a written instrument signed by all parties.

6



--------------------------------------------------------------------------------



 



     15. Severability
          The parties to this Agreement agree, covenant and represent that each
and every provision of this Agreement shall be deemed to be contractual, and
that they shall not be treated as mere recitals at any time or for any purpose.
Therefore, the parties further agree, covenant and represent that each and every
provision of this Agreement shall be considered severable, except for the
Release provisions of Sections 2 and 3 of this Agreement. If a court of
competent jurisdiction finds the release provisions of Sections 2 through 4 of
this Agreement to be unenforceable or invalid, then this Agreement shall become
null and void, and the Severance Payment paid pursuant to paragraph 1 shall be
returned to MTI within a reasonable period of time, not to exceed 15 days from
the day or the finding that Ruskin violated the terms of the Release. If a court
of competent jurisdiction finds any provision other than the release provisions
of Sections 2 through 4, or part thereof, to be invalid or unenforceable for any
reason, that provision, or part thereof, shall remain in force and effect to the
extent allowed by law, and all of the remaining provisions of this Agreement
shall remain in full force and effect and enforceable.
     16. Execution of Counterparts
          This Agreement may be executed in counterparts, and if so executed and
delivered, all of the counterparts together shall constitute one and the same
Agreement.
     17. Captions
          The captions and section numbers in this Agreement are inserted for
the readers’ convenience, and in no way define, limit, construe or describe the
scope or intent of the provisions of this Agreement.
     18. Miscellaneous Provisions
          a. The parties represent that they have read this Agreement and fully
understand all of its terms; that they have conferred with their attorneys, or
have knowingly and voluntarily chosen not to confer with their attorneys about
this Agreement; that he has executed this Agreement without coercion or duress
of any kind; and that he understands any rights that he has or may have and
signs this Agreement with full knowledge of any such rights.
          b. The parties acknowledge that no representations, statements or
promises made by the other party, or by their respective agents or attorneys,
have been relied on in entering into this Agreement.

7



--------------------------------------------------------------------------------



 



     19. Effective Date
     The Effective Date of this Agreement shall be seven days after Ruskin
executes the Agreement and delivers it to MTI.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement, which
consists of 8 pages, on the dates indicated below.

     
RICHARD RUSKIN
  MTI TECHNOLOGY CORPORATION
 
   
Signature: /s/ Richard L. Ruskin
  Signature: /s/ Huan Huynh
 
   
Date: 12/1/06
  Date: 12/1/06

8



--------------------------------------------------------------------------------



 



Agreement No.        
CONSULTING AGREEMENT
THIS AGREEMENT is made between MTI Technology Corporation (“MTI”), a Delaware
corporation, at 17595 Cartwright Rd., Irvine, California and Richard Ruskin an
independent consultant, (“Consultant”).
WHEREAS, Consultant has general experience in the area of service operations
management, and direct experience in the tactical and strategic service
operations of MTI.
WHEREAS, MTI in reliance on Consultant’s representations, is willing to engage
Consultant as an independent contractor, and not as an employee.
The parties agree to the following terms and conditions:

1.0   SCOPE OF SERVICES

  1.1   Consultant will provide consulting services, as directed and requested
by MTI in its sole discretion, in the area of general sales operation
management, as described in Exhibit A.     1.2   All work will be performed at
MTI’s facilities and/or at specified customer sites and will be performed in a
workmanlike and professional manner by Consultant. Consultant will at all times
observe security and safety policies of MTI, including, but not limited to, the
use of Security I.D. Badges.     1.3   The parties acknowledge and agree that
MTI has no right to control the manner, means, or method by which Consultant
performs the services called for by this Agreement. MTI will be entitled only
to: (1) direct Consultant with respect to the elements of the services to be
performed by Consultant and the results to be derived by MTI, (2) to inform
Consultant as to where and when such services will be performed, and (3) to
review and assess the performance of the services by Consultant for the limited
purposes of assuring that the services have been performed and confirming that
results are satisfactory.

2.0   TERM OF AGREEMENT

  2.1   The term of this Agreement is shown in Exhibit B.     2.2   Additional
assignments may be incorporated into this Agreement by an executed Addendum to
Exhibit A.     2.3   The cure period for any failure of MTI to pay fees and
charges due will be forty-five (45) days from the date MTI receives notice.    
2.4   If this Agreement is terminated for any reason, Consultant will promptly
return to MTI all copies of any MTI data, records, or materials, including all
materials incorporating the propriety information of MTI. Consultant will also
furnish to MTI all work in progress, including all incomplete work.     2.5  
Within fifteen (15) days of termination of this Agreement for any reason,
Consultant will submit to MTI an itemized invoice for any outstanding fees or
expenses under this Agreement. MTI, upon payment of the amounts invoiced, will
have no further liability or obligation to Consultant.

3.0   FEES

1



--------------------------------------------------------------------------------



 



Agreement No.        

  3.1   In Consideration of the services to be performed by Consultant, MTI will
pay Consultant the fees shown in Exhibit B.

4.0   RIGHTS IN DATA

  4.1   Any MTI Work Product will be considered a “work for hire” and will
remain the exclusive property of MTI.

  4.2   “MTI Work Product” means the ideas, processes methods, programming aids,
reports, programs, manuals, tapes, software, flowcharts, systems or
improvements, enhancements, or modifications, that the Consultant utilizes,
produces, develops, prepares, conceives, makes, or suggest in the performance of
the services under this Agreement, including all related developments originated
or conceived during the term of the Agreement but completed or reduced to
practice after termination.

  4.4   All right, title, and interest in and to any programs, systems, data,
and materials furnished to MTI and/or developed, at private expense, by
Consultant outside the scope of this Agreement are and will remain the exclusive
property of Consultant. These “Consultant Products,” if any are listed in
Exhibit “D.”

5.0   PROPRIETARY INFORMATION

  5.1   Consultant acknowledges that in order to perform the services called for
in this Agreement, it will be necessary for MTI to disclose to Consultant
certain Trade Secrets that have been developed by MTI at great expense and that
have required considerable effort of skilled professionals. Consultant further
acknowledges that the Deliverables will, of necessity, incorporate such Trade
Secrets. Consultants agrees that it will not disclose, transfer, use, copy, or
allow access to any Trade Secrets to any employees or to any third parties,
unless they have a need to know and are consistent with the requirements of this
Agreement and have signed a Confidentiality/Non-Disclosure Agreement shown in
Exhibit C.

  5.2   In no event will Consultant disclose any Trade Secrets to any
competitors of MTI.

  5.3   The term “Trade Secrets” means any scientific of technical data,
information, design, process, procedure, formula, or improvement that is
commercially valuable to MTI and not generally known in the industry.

  5.4   The obligation contained in this Section will survive the termination of
this Agreement and continue for as long as the material remains Trade Secrets.

  5.5   The obligations contained in this Section shall not in any way diminish
or limit Consultant’s obligations and duties under his Proprietary Agreement
with MTI .

6.0   CONFIDENTIALITY OF AGREEMENT; PUBLICITY; USE OF MARKS

  6.1   Consultant will not disclose the nature of the effort undertaken for MTI
or the terms of this Agreement to any other person or entity, except as many be
necessary to fulfill Consultant’s obligations.     6.2   Consultant will not at
any time use MTI’s name or any MTI trademark(s) or trade name(s) in any
advertising or publicity without the prior written consent of MTI.

2



--------------------------------------------------------------------------------



 



Agreement No.        

7.0   WARRANTIES

  7.1   Consultant warrants that:

  a.   Consultant’s performance of the services and any programs, systems, data,
or materials furnished to MTI under this Agreement will not violate any
applicable law, rule, or regulation; any contracts with third parties; or any
third-part rights in any patent, trademark, copyright, trade secret; or similar
rights.     b.   Any and all rights, title, and ownership interest, including
copyright, that Consultant may have in or to a MTI Work Product or any tangible
media embodying a MTI Work Product, as described in Section 4.2, are assigned to
MTI as part of this Agreement.

8.0   LIMITAION OF LIABILITY

  8.1   Except as provided in Section 8, in no event will either party be liable
to the other for any special, incidental, consequential damages, or lost profits
of the other party.

9.0   ARBITRATION

  9.1   At the option of either party, any and all disputes regarding this
Agreement will be decided according to the rules and regulation of the American
Arbitration Association.     9.2   The arbitrators will be selected as follows:
If MTI and Consultant agree on one arbitrator, that arbitrator will conduct the
arbitration. If MTI and Consultant do not agree, MTI and Consultant will each
select one arbitrator and the selected arbitrators will select the third
arbitrator. All three arbitrators will conduct the arbitration. MTI reserves the
right to reject any individual arbitrator employed by or affiliated with a
competing organization.     9.3   Arbitration will take place at Orange County,
California, or any other location mutually agreeable to the parties. At the
request of either party, arbitration proceedings will be conducted in secrecy.
All documents, testimony and record will be received, heard and maintained by
the arbitrator(s) in secrecy under seal, available for the inspection only of
MTI or Consultant, and their respective attorneys and experts who agree in
advance and in writing to hold the information in secrecy until the information
becomes greatly known.     9.4   The arbitrator(s), acting by majority vote,
will be able to decree any and all relief of an equitable nature, including, but
now limited to, relief of temporary retraining order, and/or a temporary or
permanent injunction. The arbitrator(s) will also be able to award damages, with
or without an accounting and cost. The decree or judgment of an award rendered
by the arbitrator(s) will be binding and may be entered in any court having
jurisdiction thereof.

10.0   MISCELLANEOUS

  10.1   This agreement will be governed by substantive laws of the State of
California.     10.2   The parties are independent contractors to one another.
Nothing in this Agreement creates any agency, partnership, or joint venture
between the parties. Except as expressly provided in this Agreement, MTI will
not be liable for any debts, accounts, obligations, or other liabilities of
Consultant, including (without limitation) Consultant’s obligations to withhold
Social Security and income taxes for itself or any of its employees.

3



--------------------------------------------------------------------------------



 



Agreement No.        

  10.3   All remedies available to either party for one or more breaches by the
other party are cumulative and may be exercised separately or concurrently
without waiver of any other remedies. The failure of either party to act on a
breach of this Agreement by the other will not be deemed a waiver of the breach
or a waiver of future breaches, unless the waiver is in writing and signed by
the party against whom enforcement is sought.     10.4   All notices will be in
writing and will be delivered by hand or by registered or certified mail,
postage prepaid, as follows:

     
If to Consultant:
  If to MTI:
 
   
Richard Ruskin
  MTI Technology Corporation
2 Chelsea Ave. #102
  17595 Cartwright Rd
Long Branch, NJ 07740
  Irvine, CA 92614

  10.5   This Agreement constitutes the entire Agreement between the parties
relating to Consultant’s providing of services to MTI as an independent
contractor. This Agreement may be modified only in writing.

     
CONSULTANT
  MTI TECHNOLOGY CORPORATION
 
   
/s/ Richard L. Ruskin
  /s/ Huan Huynh
 
   
Signature
  Signature
 
   
Richard Ruskin
  Huan Huynh
 
   
Name
  Name
 
   
Consultant
  VP, Human Resources
 
   
Title
  Title
 
   
12/1/06
  12/1/06
 
   
Date
  Date

4



--------------------------------------------------------------------------------



 



Agreement No.        
Exhibit A
SCOPE OF WORK
Consultant will provide information and conduct research as requested by MTI to
assist in the understanding, development and delivery of the following:
Deliverables
At MTI’s sole discretion, MTI may request that Consultant provide advice as to
the development and implementation of both tactical and strategic service
operations for MTI or its subsidiaries.

5



--------------------------------------------------------------------------------



 



Agreement No.        
Exhibit B
FEES
MTI agrees to pay consultant $125 per hour plus expenses per assignment, with
the number of billable hours per assignment to be mutually agreed upon by both
MTI and consultant, in writing, prior to Consultant providing any service
relating the respective assignment. MTI retains the unilateral and sole right to
determine if any services are to be requested of the Consultant, and Consultant
agrees not to undertake any actions or provide any services under this Agreement
unless directed to do so by the appropriate representatives of MTI.
PAYMENT TERMS
Upon completion of an assignment, or monthly if the assignment exceeds 30 days,
as set forth in “Exhibit A” and submission of an invoice, the agreed upon amount
of the assignment’s billable hours multiplied at the rate of $125 per hour will
be paid on a net 30 days.
TERMS OF AGREEMENT
This agreement is effective beginning October 1, 2006 and terminates June 30,
2007. MTI agrees that this Agreement will remain in effect for the full term set
forth above.
The number of assignments that Consultant will be asked to engage will be solely
determined by MTI. MTI may, at its sole discretion, elect not to engage the
Consultant for any assignment during the term of this Agreement. Unless the
Agreement is terminated by the Consultant pursuant to the terms and conditions
as set forth above, Consultant agrees that he will make himself available to MTI
during the term of the Agreement.

6



--------------------------------------------------------------------------------



 



Agreement No.        
Exhibit C
CONFIDENTIALITY/NON-DISCLOSURE AGREEMENT
In consideration of MTI Technology Corporation, a Delaware corporation (herein
“MTI”) granting me to access MTI facilities and information, I agree as follows:

  1.   As an employee of Consultant, it is my understanding that, pursuant to a
Consulting Agreement between Consultant and MTI Technology Corporation, I will
have access and acquire techniques, know-how, or other information of a
confidential nature concerning MTI experimental and developmental work, trade
secrets, secret procedures, business matters or affairs including, but not
limited to, information relating to ideas, discoveries, inventions, disclosures,
processes, methods, systems, formulas, patents, patent applications, machines,
materials, research plans, and activities, research results, and business
marketing information, plans, operations, activities, and results. I WILL NOT
DISCLOSE ANY SUCH INFORMATION TO ANY PERSON OR ENTITY OR USE ANY SUCH
INFORMATION WITHOUT MTI’S PRIOR WRITTEN CONSENT. Information will, for purposes
of this Agreement, be considered to be confidential if not know in the field
generally, even though such information has been disclosed to one or more third
parties pursuant to join research agreements, consulting agreements, or other
agreements entered into by MTI or any of its affiliates. Excluded from the
obligations of confidentiality and non-discloser agreed to herein is information
(i) that I can establish I knew prior to my acquiring it from MTI; (ii) that I
receive from a third party who, when providing it to me, is not under an
obligation to MTI to keep the information confidential; or (iii) that enters the
public domain through no fault of mine.     2.   If, as a consequence of my
access to MTI facilities or information, I conceive of or make, alone or with
others, ideas, inventions and improvements thereof of know-how related thereto
that relate in any manner to the actual or anticipated business of MTI, I will
assign and do hereby assign to MTI my right, title, and interest in each of the
ideas, inventions and improvements thereof described in this paragraph. I will,
at MTI’s expense, execute, acknowledge, and deliver such documents.     3.   I
agree that, upon the earlier of the completion of my work for MTI, as an
employee of Consultant or upon the termination of the Consulting Agreement
between MTI and Consultant, I will deliver to MTI (and will not keep in my
possession or deliver to anyone else) any and all devices, records, data,
notebooks, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items belonging to MTI, its
successors or assigns.     4.   I agree to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement. I represent
that my performance of all the terms of this Agreement will not breach any
agreement to keep in confidence the proprietary information acquired by me in
confidence or in trust prior to my commencing work for MTI. I have entered into,
and I agree I will not enter into, any oral or written agreement in conflict
herewith.     5.   This Agreement will be governed by the laws of the State of
California.     6.   If one or more of the provisions in this Agreement is
deemed void by law, then the remaining provisions will continue in full force
and effect     7.   This Agreement will be binding upon my heirs, executors,
administration and other legal representatives and will be for the benefit of
MTI, its successors, and its assigns.

7



--------------------------------------------------------------------------------



 



Agreement No.        

  8.   This Agreement will remain in full force and effect so long as any
materials referred to in paragraph 1 remain trade secrets of MTI.     9.   This
Agreement does not modify or limit my obligation or duties of Consultant under
the Propriety Information Agreement signed by consultant.

     
 
   
 
   
Date
  Signature
 
   
 
   
 
   
Witness
  Name

8



--------------------------------------------------------------------------------



 



Agreement No.        
EXHIBIT D
CONSULTANT PRODUCTS
(IF ANY)

9